
	
		III
		109th CONGRESS
		2d Session
		S. RES. 563
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2006
			Mr. Inhofe (for himself
			 and Mr. Nelson of Nebraska) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 13, 2006, as
		  National Celiac Disease Awareness Day.
	
	
		Whereas celiac disease affects 2,200,000 people in the
			 United States, including 1 in 133 healthy people;
		Whereas celiac disease is an intolerance to gluten, a
			 protein found in wheat, rye, oats, and barley, as well as some medicines and
			 vitamins;
		Whereas exposure to gluten damages the villi of the small
			 intestine, interfering with the absorption of nutrients in food;
		Whereas celiac disease is an autoimmune disorder and a
			 malabsorption disease;
		Whereas celiac disease is a genetic disease, with 1 in 22
			 people having a first-degree relative with celiac disease;
		Whereas the average length of time it takes for a
			 symptomatic person to be diagnosed with celiac disease is 11 years;
		Whereas celiac disease is often misdiagnosed and
			 underdiagnosed due to the fact that symptoms can be attributed to other
			 conditions and many doctors are not very knowledgeable about the
			 disease;
		Whereas, according to a study, 60 percent of children and
			 41 percent of adults diagnosed with celiac disease were asymptomatic;
		Whereas celiac disease is diagnosed through tests
			 measuring the blood for abnormally high levels of the antibodies of
			 immunoglobulin A, anti-tissue transglutaminase, and IgA anti-endomysium
			 antibodies;
		Whereas celiac disease is treated by following a
			 gluten-free diet;
		Whereas damage to the small intestine leads to an
			 increased risk for malnutrition, anemia, lymphoma and adenocarcinoma,
			 osteoporosis, miscarriage and congenital malformation, and short
			 stature;
		Whereas celiac disease is linked to many autoimmune
			 disorders, including thyroid disease, systemic lupus erythematosus, type 1
			 diabetes, liver disease, collagen vascular disease, rheumatoid arthritis, and
			 Sjögren's syndrome;
		Whereas the connection between celiac disease and diet was
			 first established by Dr. Samuel Gee, who was born on September 13, 1839;
			 and
		Whereas the Senate is an institution that can raise
			 awareness in the general public and the medical community of celiac disease:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 13, 2006, as National Celiac Disease Awareness
			 Day;
			(2)recognizes that
			 all people of the United States should become more informed and aware of celiac
			 disease;
			(3)calls upon the
			 people of the United States to observe the date with appropriate ceremonies and
			 activities; and
			(4)respectfully
			 requests the Secretary of the Senate to transmit a copy of this resolution to
			 the Celiac Sprue Association, the American Celiac Society, the Celiac Disease
			 Foundation, the Gluten Intolerance Group of North America, and the Oklahoma
			 Celiac Support Group.
			
